DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on July 13, 2022. 
Claims 1-2, 4-12, and 14-22 are currently pending and have been examined.
Claims 3 and 13 have been canceled by the applicant.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed July 13, 2022 has been entered. Claims 1-2, 4-12, and 14-22 are pending in the application. Applicant’s amendments to the specifications have overcome the drawing objection set forth in the Non-Final Office Action mailed April 20, 2022.

Response to Arguments
Applicant’s arguments and amendments to the claims, see pages 12-14, filed July 13, 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103 in view of Cantrell et al. (US 20180074499 A1) and Campillo et al. (US 9481475 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cantrell et al. (US 20180074499 A1), Campillo et al. (US 9481475 B2), and Cao et al. (CN107479571A). See detailed rejection below
Applicant’s arguments and amendments to the claims, see pages 12-14, filed July 13, 2022, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 103 in view of Cantrell et al. (US 20180074499 A1), Campillo et al. (US 9481475 B2), and van Cruyningen (US 10564649 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cantrell et al. (US 20180074499 A1), Campillo et al. (US 9481475 B2), Cao et al. (CN107479571A), and van Cruyningen (US 10564649 B2). See detailed rejection below.
Therefore, the 35 U.S.C. 103 rejections for dependent claims 2, 4-10, 12, and 14-19 are maintained for the same reasons as stated above. See detailed rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-11, 15-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 20180074499 A1) in view of Campillo et al. (US 9481475 B2), and Cao et al. (CN107479571A). 
Regarding claims 1, 5-11, 15-19, and 21-22:
With respect to claims 1 and 11, Cantrell teaches: 
an unmanned aerial vehicle (UAV); (“an unmanned aerial vehicle (UAV) 125” [0011]) 
a power component; (“the unmanned vehicle 320 may further comprise a power source such as a rechargeable battery, a replaceable battery, a fuel cell, a fuel tank, solar cells, etc.” [0040]) 
a propulsion component coupled to the power component; (“The motor system 322 may comprise one or more motors that control one or more of a speed, direction, and/or orientation of one or more propellers and/or wheels on the unmanned vehicle 320… the motor system 322 may be configured to pivot and/or rotate relative to the body of the unmanned vehicle 320 to provide propulsion in different directions” [0037]) 
a navigation component coupled to the propulsion component, the navigation component comprising a navigation sensor suite; (“In step 210, the system receives onboard sensor data from the sensor system of an unmanned vehicle. In some embodiments, prior to step 210, the system may instruct an unmanned vehicle to go out and perform a task in the field. The unmanned vehicle may be configured to collect data from its surrounding with the onboard system sensor as it travels to a destination and/or carry out a task… the onboard sensor system may comprise the unmanned vehicle's navigation sensors” [0023]) 
a first inspection sensor suite; (“a system for field monitoring comprises a plurality of types of sensor modules, an unmanned vehicle comprising a sensor system” [0010]) 
a second inspection sensor suite having at least one different sensor type than the first inspection sensor suite; (“the sensor module may comprise any type of sensor appropriate for the task of the unmanned vehicle. In some embodiments, a sensor module may comprise two or more different types of sensors.” [0025], “a system for field monitoring comprises a plurality of types of sensor modules, an unmanned vehicle comprising a sensor system, and a control circuit configured to: receive onboard sensor data from the sensor system of the unmanned vehicle, detect an alert condition at a monitored area based on the onboard sensor data, select one or more types of sensor modules from the plurality of types of sensor modules to deploy at the monitored area based on the onboard sensor data” [0010]) 
a data component communicatively coupled to the first inspection sensor suite; (“receive onboard sensor data from the sensor system of the unmanned vehicle, detect an alert condition at a monitored area based on the onboard sensor data, select one or more types of sensor modules from the plurality of types of sensor modules to deploy at the monitored area based on the onboard sensor data” [0010]) 
wherein the navigation component is configured for collision avoidance using at least input from the navigation sensor suite; (“the sensor system 327 may include other navigation sensors such as optical sensors and radars for detecting obstacles in the path of travel to avoid collisions.” [0039]) 
autonomously return to the support vehicle, based at least upon completion of assigned inspections; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017], “a UAV may be configured to dock with one or more of a field equipment, an autonomous vehicle, a stationary docking station, and a moving vehicle or equipment” [0047], “a decision-making system may use tasks assigned to a UAV, including rules and parameters, to determine whether to dock, undock, or fly the UAV” [0049]) 
wherein the data component is configured to store or wirelessly transmit data received from the first inspection sensor suite; (“a sensor module may be configured to transmit sensor readings to communication stations and/or the central computer system 110” [0019]) 
wherein the navigation component is further configured to: autonomously deploy the UAV from a support vehicle; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017], “a decision-making system may use tasks assigned to a UAV, including rules and parameters, to determine whether to dock, undock, or fly the UAV.” [0049])
However, while Cantrell teaches that the UAVs can land on the UGV, Cantrell does not explicitly teach the deployment of the UAV from the UGV, but Campillo teaches (“The unmanned ground vehicles 1 may deploy one or more (e.g., a plurality of) unmanned aerial vehicles 7. The unmanned aerial vehicles 7 may take-off directly from the unmanned ground vehicles 1” (37)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system with Campillo’s UGV system in order to improve (“the use of multiple UAVs, and a mixed fleet of UAVs in an efficient manner by allocation of a moveable or mobile landing platform and associated communication and localization elements for managing arrival and departure of one or more UAVs based on the current traffic and availability of launch/recovery platforms” See Campillo (4)).  
Cantrell and Campillo do not teach, but Cao teaches: 
navigate the UAV to fly a first inspection route, subject to collision avoidance, at a first inspection site, wherein the first inspection route is based at least upon a sensor type of the first inspection sensor suite and an inspection type of the first inspection route; (“The sensor type determining unit is configured to select at least one sensor according to a work mode, a focus point and a patrol object of a power patrol task,” (14), “Determine the coupling mode of the UAV platform and the sensor category according to the power inspection tasks” (18), “The UAV platform receives the control command, and performs coordinated control on the unmanned aerial vehicle performing the power inspection task according to the real-time data information, the UAV state and the control command.” (22)) This shows that the UAV inspection path is based on the type of inspection task given and the sensor type that is meant for the task. 
navigate the UAV to navigate the UAV to fly a second inspection route, subject to collision avoidance, at the first inspection site, wherein the second inspection route is based at least upon a sensor type of the second inspection sensor suite and an inspection type of the second inspection route; (“The sensor type determining unit is configured to select at least one sensor according to a work mode, a focus point and a patrol object of a power patrol task,” (14), “Determine the coupling mode of the UAV platform and the sensor category according to the power inspection tasks” (18), “The UAV platform receives the control command, and performs coordinated control on the unmanned aerial vehicle performing the power inspection task according to the real-time data information, the UAV state and the control command.” (22)) This shows that the UAV inspection path is based on the type of inspection task given and the sensor type that is meant for the task. If it is capable of flying a route for a first inspection task with a correlated sensor, it is capable of flying a second route for a second inspection task with a second sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system and Campillo’s UGV system with Cao’s inspection tasks because (“The capability of auto / unmanned aerial vehicle collaborative power inspection is more automatic, which avoids the operational defects caused by incomplete factors in the process of coordinated operation of the UAV / UAV and improves the operation efficiency of the whole system, and patrols” See Cao (29). 

With respect to claims 5 and 15, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claims 1 and 11. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claims 1 and 11. Cantrell further teaches: 
automatically detach the first inspection sensor suite at the support vehicle; (“the sensor system may comprise one or more detachable modular components comprising one or more sensors. For example, one or more sensor modules 130-133 may be configured to also collect data while being carried by an unmanned vehicle” [0015], “a UAV may use the docking station to retool its integrated devices, such as removing/adding modular adapters for various sensors” [0050]) 
automatically affix the second inspection sensor suite at the support vehicle; (“a UAV may use the docking station to retool its integrated devices, such as removing/adding modular adapters for various sensors” [0050], “UAVs may be configured to have modules autonomously attached, removed, and/or reconfigured at a tooling station.” [0063]) 

With respect to claims 6 and 16, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claims 1 and 11. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claims 1 and 11. Cantrell further teaches:
wherein the support vehicle comprises an unmanned ground vehicle (UGV) configured to autonomously navigate from a staging location to the first inspection site; (“The UGV 127 may generally comprise an unmanned ground system comprising configured to perform one or more task” [0013], “the unmanned vehicle 320 may be configured to autonomously travel and perform tasks for extended periods of time without communicating with a remote system.” [0038]) 

With respect to claims 7 and 17, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claims 1 and 11. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claims 1 and 11. Cantrell does not teach but Campillo teaches:
wherein the support vehicle is further configured to autonomously navigate from the first inspection site to a second inspection site; ((1) defining a first area for deployment of the mobile UAV infrastructure and management system; (2) deploying in the first area, by means of unmanned ground vehicles… (3) if needed, defining a second area for deployment of the mobile UAV infrastructure and management system; and (4) deploying in the second area, by means of unmanned ground vehicles, the mobile UAV infrastructure and management system.” (6)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system with Campillo’s UGV system in order to improve (“the use of multiple UAVs, and a mixed fleet of UAVs in an efficient manner by allocation of a moveable or mobile landing platform and associated communication and localization elements for managing arrival and departure of one or more UAVs based on the current traffic and availability of launch/recovery platforms” See Campillo (4)).  

With respect to claims 8 and 18, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claims 6 and 16. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claims 6 and 16. Cantrell further teaches:
a support vehicle recharging station at the first inspection site, the support vehicle recharging station configured to wirelessly recharge the support vehicle; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017]) 

With respect to claims 9 and 19, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claims 1 and 11. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claims 1 and 11. Cantrell further teaches:
a UAV recharging station on the support vehicle, the UAV recharging station configured to recharge the power component of the UAV; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017], “UAV may replenish its power source at the docking station through one or more of electromagnetic induction, automated battery swapping, plug-and-play recharging, radio frequency induction, etc.” [0050]) 

With respect to claim 10, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claims 1 and 11. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claims 1 and 11. Cantrell further teaches:
a plurality of support vehicles, each support vehicle having at least one UAV; (“a UAV may be configured to leapfrog docking station chains to increase the coverage area of a single UAV” [0057]) shows a plurality of support vehicles that the UAV can travel to.
fly a route based at least upon a sensor type of an affixed inspection sensor suite; (“the system may instruct an unmanned vehicle already carrying selected types of sensors to travel to the monitored area. In some embodiments, the system may instruct one or more unmanned vehicles to first retrieve one or more sensor modules from a sensor module storage location and/or the field. In some embodiments, the system may determine a route for the unmanned vehicle to deploy one or more sensor modules at specified locations.” [0027], “the sensor system may further be configured to collect data specified by one or more tasks assigned to the unmanned vehicle” [0015]) 
autonomously return to the support vehicle, based at least upon completion of assigned inspections; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017], “a UAV may be configured to dock with one or more of a field equipment, an autonomous vehicle, a stationary docking station, and a moving vehicle or equipment” [0047]) 
store or wirelessly transmit data received from the affixed inspection sensor suite; (“a sensor module may be configured to transmit sensor readings to communication stations and/or the central computer system 110” [0019], “The computer readable storage memory 316 may comprise volatile and/or non-volatile memory and have stored upon it a set of computer readable instructions which, when executed by the control circuit 314, cause the system to manage tasks carried out by unmanned vehicles 320” [0033]) 
autonomously deploy from the support vehicle; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017], “a decision-making system may use tasks assigned to a UAV, including rules and parameters, to determine whether to dock, undock, or fly the UAV.” [0049])
However, while Cantrell teaches that the UAVs can land on the UGV, Cantrell does not explicitly teach the deployment of the UAV from the UGV, but Campillo teaches (“The unmanned ground vehicles 1 may deploy one or more (e.g., a plurality of) unmanned aerial vehicles 7. The unmanned aerial vehicles 7 may take-off directly from the unmanned ground vehicles 1” (37)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system and Cao’s inspection tasks with Campillo’s UGV system in order to improve (“the use of multiple UAVs, and a mixed fleet of UAVs in an efficient manner by allocation of a moveable or mobile landing platform and associated communication and localization elements for managing arrival and departure of one or more UAVs based on the current traffic and availability of launch/recovery platforms” See Campillo (4)).  

With respect to claim 21, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claim 1. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claim 1. Cantrell does not teach, but Campillo further teaches:
wherein the navigation component is further configured to change at least one of the first inspection route or the second inspection route based at least upon the UAV detecting an anomalous condition; (“the entire mobile UAV infrastructure and management system may be moved during the mission and the unmanned aerial vehicles 7 may adapt to the change via reception of a communication reporting the location of the new centroid of the landing platforms 2. These changes in the location of the entire portable airport infrastructure to address new threats or mission parameters are detected close to the initial location.” (28)) This shows that the UAV system can change the route of the UAV due to the detection of an anomalous condition or threat. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system and Cao’s inspection tasks with Campillo’s UAV route in order to improve (“the use of multiple UAVs, and a mixed fleet of UAVs in an efficient manner by allocation of a moveable or mobile landing platform and associated communication and localization elements for managing arrival and departure of one or more UAVs based on the current traffic and availability of launch/recovery platforms” See Campillo (4)).  

With respect to claim 22, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claim 11. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claim 11. Cantrell does not teach, but Campillo further teaches:
changing at least one of the first inspection route or the second inspection route based at least upon the UAV detecting an anomalous condition; (“the entire mobile UAV infrastructure and management system may be moved during the mission and the unmanned aerial vehicles 7 may adapt to the change via reception of a communication reporting the location of the new centroid of the landing platforms 2. These changes in the location of the entire portable airport infrastructure to address new threats or mission parameters are detected close to the initial location.” (28)) This shows that the UAV system can change the route of the UAV due to the detection of an anomalous condition or threat. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system and Cao’s inspection tasks with Campillo’s UAV route in order to improve (“the use of multiple UAVs, and a mixed fleet of UAVs in an efficient manner by allocation of a moveable or mobile landing platform and associated communication and localization elements for managing arrival and departure of one or more UAVs based on the current traffic and availability of launch/recovery platforms” See Campillo (4)).  

Claim 2, 4, 12, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 20180074499 A1) in view of Campillo et al. (US 9481475 B2), Cao et al. (CN107479571A), and van Cruyningen (US 10564649 B2). 
Regarding claims 2, 4, 12, 14, 20: 
With respect to claim 20, Cantrell teaches: 
a first inspection sensor suite; (“a system for field monitoring comprises a plurality of types of sensor modules, an unmanned vehicle comprising a sensor system” [0010]) 
an unmanned aerial vehicle (UAV); (“an unmanned aerial vehicle (UAV) 125” [0011]) 
a power component; (“the unmanned vehicle 320 may further comprise a power source such as a rechargeable battery, a replaceable battery, a fuel cell, a fuel tank, solar cells, etc.” [0040]) 
a propulsion component coupled to the power component; (“The motor system 322 may comprise one or more motors that control one or more of a speed, direction, and/or orientation of one or more propellers and/or wheels on the unmanned vehicle 320… the motor system 322 may be configured to pivot and/or rotate relative to the body of the unmanned vehicle 320 to provide propulsion in different directions” [0037]) 
a navigation component coupled to the propulsion component, the navigation component comprising a navigation sensor suite; (“In step 210, the system receives onboard sensor data from the sensor system of an unmanned vehicle. In some embodiments, prior to step 210, the system may instruct an unmanned vehicle to go out and perform a task in the field. The unmanned vehicle may be configured to collect data from its surrounding with the onboard system sensor as it travels to a destination and/or carry out a task… the onboard sensor system may comprise the unmanned vehicle's navigation sensors” [0023]) 
a data component communicatively coupled to the first inspection sensor suite and the second inspection sensor suite, sequentially; (“receive onboard sensor data from the sensor system of the unmanned vehicle, detect an alert condition at a monitored area based on the onboard sensor data, select one or more types of sensor modules from the plurality of types of sensor modules to deploy at the monitored area based on the onboard sensor data” [0010]) 
wherein the navigation component is configured for collision avoidance using at least input from the navigation sensor suite; (“the sensor system 327 may include other navigation sensors such as optical sensors and radars for detecting obstacles in the path of travel to avoid collisions.” [0039]) 
automatically detach the first inspection sensor suite at the support vehicle; (“the sensor system may comprise one or more detachable modular components comprising one or more sensors. For example, one or more sensor modules 130-133 may be configured to also collect data while being carried by an unmanned vehicle” [0015], “a UAV may use the docking station to retool its integrated devices, such as removing/adding modular adapters for various sensors” [0050]) 
automatically affix the second inspection sensor suite at the support vehicle; (“a UAV may use the docking station to retool its integrated devices, such as removing/adding modular adapters for various sensors” [0050], “UAVs may be configured to have modules autonomously attached, removed, and/or reconfigured at a tooling station.” [0063]) 
autonomously return to the support vehicle, based at least upon completion of assigned inspections; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017], “a UAV may be configured to dock with one or more of a field equipment, an autonomous vehicle, a stationary docking station, and a moving vehicle or equipment” [0047], “a decision-making system may use tasks assigned to a UAV, including rules and parameters, to determine whether to dock, undock, or fly the UAV” [0049])
wherein the data component is configured to store or wirelessly transmit data received from the first inspection sensor suite and the second inspection sensor suite; (“a sensor module may be configured to transmit sensor readings to communication stations and/or the central computer system 110” [0019]) 
a UAV recharging station on the support vehicle, the UAV recharging station configured to recharge the power component of the UAV; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017], “UAV may replenish its power source at the docking station through one or more of electromagnetic induction, automated battery swapping, plug-and-play recharging, radio frequency induction, etc.” [0050]) 
a support vehicle recharging station at the first inspection site, the support vehicle recharging station configured to wirelessly recharge the support vehicle; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017]) 
a support vehicle, wherein the support vehicle comprises an unmanned ground vehicle (UGV) configured to autonomously navigate from a staging location to a first inspection site and from the first inspection site to a second inspection site; (“The UGV 127 may generally comprise an unmanned ground system comprising configured to perform one or more task” [0013], “the unmanned vehicle 320 may be configured to autonomously travel and perform tasks for extended periods of time without communicating with a remote system.” [0038])
wherein the navigation component is further configured to: autonomously deploy the UAV from a support vehicle; (“UGVs 127 may function as landing pads, charging stations, docking stations, and storage locations, for one or more UAVs 125.” [0017], “a decision-making system may use tasks assigned to a UAV, including rules and parameters, to determine whether to dock, undock, or fly the UAV.” [0049])
However, Cantrell does not explicitly teach the deployment of the UAV from the UGV, but Campillo teaches (“The unmanned ground vehicles 1 may deploy one or more (e.g., a plurality of) unmanned aerial vehicles 7. The unmanned aerial vehicles 7 may take-off directly from the unmanned ground vehicles 1” (37)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system with Campillo’s UGV system in order to improve (“the use of multiple UAVs, and a mixed fleet of UAVs in an efficient manner by allocation of a moveable or mobile landing platform and associated communication and localization elements for managing arrival and departure of one or more UAVs based on the current traffic and availability of launch/recovery platforms” See Campillo (4)).  
Cantrell and Campillo do not teach, but Cao teaches: 
navigate the UAV to fly a first inspection route, subject to collision avoidance, at the first inspection site, wherein the first inspection route is based at least upon a sensor type of the first inspection sensor suite and an inspection type of the first inspection route; (“The sensor type determining unit is configured to select at least one sensor according to a work mode, a focus point and a patrol object of a power patrol task,” (14), “Determine the coupling mode of the UAV platform and the sensor category according to the power inspection tasks” (18), “The UAV platform receives the control command, and performs coordinated control on the unmanned aerial vehicle performing the power inspection task according to the real-time data information, the UAV state and the control command.” (22)) This shows that the UAV inspection path is based on the type of inspection task given and the sensor type that is meant for the task.
navigate the UAV to fly a second inspection route, subject to collision avoidance, at the first inspection site, wherein the second inspection route is based at least upon a sensor type of the second inspection sensor suite and an inspection type of the second inspection route; (“The sensor type determining unit is configured to select at least one sensor according to a work mode, a focus point and a patrol object of a power patrol task,” (14), “Determine the coupling mode of the UAV platform and the sensor category according to the power inspection tasks” (18), “The UAV platform receives the control command, and performs coordinated control on the unmanned aerial vehicle performing the power inspection task according to the real-time data information, the UAV state and the control command.” (22)) This shows that the UAV inspection path is based on the type of inspection task given and the sensor type that is meant for the task. If it is capable of flying a route for a first inspection task with a correlated sensor, it is capable of flying a second route for a second inspection task with a second sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system and Campillo’s UGV system with Cao’s inspection tasks because (“The capability of auto / unmanned aerial vehicle collaborative power inspection is more automatic, which avoids the operational defects caused by incomplete factors in the process of coordinated operation of the UAV / UAV and improves the operation efficiency of the whole system, and patrols” See Cao (29).
Cantrell further teaches a second inspection sensor suite having at least one different sensor type than the first inspection sensor suite, wherein the first inspection sensor suite and the second inspection sensor suite each comprises a sensor selected from the list consisting of an optical camera, a thermal imaging sensor, a radio frequency (RF) sensor, and an inventory management sensor; (“the sensor module may comprise any type of sensor appropriate for the task of the unmanned vehicle. In some embodiments, a sensor module may comprise two or more different types of sensors.” [0025], “the sensor system may comprise one or more environmental sensors such as… image sensor, visibility sensor…  thermal image sensor, night vision camera” [0023], “the central computer system 310 may further be coupled to or include a sensor module database and/or an unmanned vehicle database configured to record statuses of sensor modules and unmanned vehicles managed by the central computer system 310” [0034]) 
However, Cantrell does not teach a radio frequency (RF) sensor, but van Cruyningen teaches (“After the operator verifies the flight plan consisting of all the generated flight segments 167, then the flight plan is loaded into embedded processor and memory 22 for the autopilot to fly the mission 168 while acquiring inspection images (optical, UV, IR) and sensor readings (RFI, ultrasound, and others)” (column 16, lines 13-18)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system, Campillo’s UGV system, and Cao’s inspection tasks with van Cruyningen’s sensor as (“Unmanned aerial inspection brings the inspection sensors closer to defects so they have both higher signal levels and higher spatial resolution than ground-based or manned aerial inspection sensors.” See van Cruyningen (Advantages, column 3, lines 47-50)). 

With respect to claims 2 and 12, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claims 1 and 11. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claims 1 and 11. Cantrell further teaches: 
wherein the first inspection sensor suite comprises a sensor selected from the list consisting of an optical camera, a thermal imaging sensor, a radio frequency (RF) sensor, and an inventory management sensor; (“the sensor module may comprise any type of sensor appropriate for the task of the unmanned vehicle. In some embodiments, a sensor module may comprise two or more different types of sensors.” [0025], “the sensor system may comprise one or more environmental sensors such as… image sensor, visibility sensor…  thermal image sensor, night vision camera” [0023], “the central computer system 310 may further be coupled to or include a sensor module database and/or an unmanned vehicle database configured to record statuses of sensor modules and unmanned vehicles managed by the central computer system 310” [0034]) 
However, Cantrell and Campillo does not teach a radio frequency (RF) sensor, but van Cruyningen teaches (“After the operator verifies the flight plan consisting of all the generated flight segments 167, then the flight plan is loaded into embedded processor and memory 22 for the autopilot to fly the mission 168 while acquiring inspection images (optical, UV, IR) and sensor readings (RFI, ultrasound, and others)” (column 16, lines 13-18)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system, Campillo’s UGV system, and Cao’s inspection tasks with van Cruyningen’s sensor as (“Unmanned aerial inspection brings the inspection sensors closer to defects so they have both higher signal levels and higher spatial resolution than ground-based or manned aerial inspection sensors.” See van Cruyningen (Advantages, column 3, lines 47-50)). 

With respect to claims 4 and 14, Cantrell in combination with Campillo and Cao, as shown in the rejection above, discloses the limitations of claims 1 and 11. The combination of Cantrell, Campillo, and Cao teaches a UAV and UGV monitoring system of claims 1 and 11. Cantrell further teaches: 
wherein the first inspection sensor suite comprises a radio frequency (RF) sensor and the first inspection route is a route for collecting antenna or radio transmitter performance measurements at a far field distance from an antenna on a tower at the first inspection site; (“the sensor module may comprise any type of sensor appropriate for the task of the unmanned vehicle. In some embodiments, a sensor module may comprise two or more different types of sensors.” [0025]) 
wherein the second inspection sensor suite comprises an optical camera and the second inspection route is a route for inspecting the tower at the first inspection site for damage and foreign objects; (“the sensor module may comprise any type of sensor appropriate for the task of the unmanned vehicle. In some embodiments, a sensor module may comprise two or more different types of sensors.” [0025], “the sensor system may comprise one or more environmental sensors such as… image sensor, visibility sensor…  thermal image sensor, night vision camera” [0023]) 
However, while Cantrell teaches sensor suites, or modules, with cameras Cantrell, Campillo, and Cao does not teach a radio frequency sensor, but van Cruyningen teaches (“After the operator verifies the flight plan consisting of all the generated flight segments 167, then the flight plan is loaded into embedded processor and memory 22 for the autopilot to fly the mission 168 while acquiring inspection images (optical, UV, IR) and sensor readings (RFI, ultrasound, and others)” (column 16, lines 13-18), “A flight plan is automatically constructed to provide complete inspection coverage at a standoff distance that meets inspection resolution and safety requirements. The UAV flies the flight while recording inspection data; the operator verifies the data quality and coverage” (column 3, lines 10-15)). Cantrell, Campillo, and Cao also does not teach inspecting a tower, but van Cruyningen teaches (“FIG. 1 is a perspective view of transmission tower 10, phase conductors 12, insulators 14, and shield wires 16. They are to be inspected by unmanned aerial vehicle UAV 20 with embedded processor and memory 22, radio 24, location rover 26, and camera 28” (column 3, lines 20-24)), which shows that the UAV is navigates a route to inspect the tower. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Cantrell’s UAV monitoring system, Campillo’s UGV system, and Cao’s inspection task with van Cruyningen’s sensors as (“Unmanned aerial inspection brings the inspection sensors closer to defects so they have both higher signal levels and higher spatial resolution than ground-based or manned aerial inspection sensors... Automated measurement of tower location ensures accurate, current location data without requiring prior knowledge. Automated determination of stand-off distances ensures no contact with towers and lines while meeting inspection objectives in current weather conditions” See van Cruyningen (Advantages, column 3, lines 47-50)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662